UNITED STATES DISTRICT COURT
                                                                           FEB 1 1 2020
WESTERN DISTRICT OF NEW YORK
                                                                        T^c^^iUaEWENGyTjl-
                                                                        "■^^^DISTR^
UNITED STATES OF AMERICA,

                                                           DECISION AND ORDER
              V.

                                                           I:I8-CR-00I23 EAW
ROBERT L. WILLIAMS, JR.,

                      Defendant.



       Defendant Robert L. Williams, Jr. ("Defendant") is eharged in an Indietment

returned on June 14,2018, with felon in possession of firearms and ammunition in violation

of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). (Dkt. 4).' This Court referred all pretrial matters

in the ease to United States Magistrate Judge H. Kenneth Sehroeder, Jr., pursuant to 28

U.S.C. § 636(b)(l)(A)-(B). (Dkt. 5).

       On   January    23,   2020,   Magistrate    Judge    Sehroeder   issued    a   Report,

Reeommendation and Order ("Report and Reeommendation") reeommending denial of

Defendant's motion to suppress evidenee seized on May 16, 2018, from 116 Reed Street,

Buffalo, New York, pursuant to a seareh warrant issued by Judge Sehroeder, and "out of



'      A Superseding Indietment was filed on February 5, 2020, charging Defendant with
conspiracy to commit firearms offenses in violation of 18 U.S.C. § 371 (count 1),
unlawfully dealing in firearms in violation of 18 U.S.C. §§ 922(a)(1)(A), 923(a), and
924(a)(1)(D) (count 2), conspiracy to possess with intent to distribute heroin in violation
of 21 U.S.C. § 846 (count 3), possession of firearms in furtherance of drug trafficking in
violation of 18 U.S.C. § 924(e)(I)(A)(i) (counts 4 and 6), possession with intent to
distribute heroin in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) (count 5), and
felon in possession of firearms and ammunition in violation of 18 U.S.C. §§ 922(g)(1) and
924(a)(2) (counts 7 and 8). (Dkt. 43).


                                           - I -
court and in court identification as a result of unduly suggestive photo 'showups.'" (Dkt.

22 at 1).2 Pursuant to Fed. R. Crim. P. 59(b)(2) and 28 U.S.C. § 636(b)(1)(C), the parties

had 14 days after being served a copy ofthe Report and Recommendation to file objections.

No objections were filed.

         The Court is not required to review de novo those portions of a report and

recommendation to which objections were not filed. Fed. R. Crim. P. 59(b)(2)("Failure to

object in accordance with this rule waives a party's right to review."); see Molefe v. KLM

Royal Dutch Airlines, 602 F. Supp. 2d 485, 487 (S.D.N.Y. 2009)(to trigger the de novo

review standard, objections to a report "must be specific and clearly aimed at particular

findings in the magistrate judge's proposal").

         Notwithstanding the lack of objections, the Court has conducted a careful review of

the Report and Recommendation as well as the filings previously made in the case, and

finds no reason to reject or modify the Report and Recommendation of Magistrate Judge

Schroeder. Therefore, the Court accepts and adopts the Report and Recommendation.

(Dkt. 42). For the reasons set forth in the Report and Recommendation, this Court denies

Defendant's motion to suppress (Dkt. 22).

         SO ORDERED.

                                                          c



                                                  ELIZABETH AJ^OLFORD
                                                  ,UnitedJSmtes District Judge
Dated:         February 11, 2020
               Rochester, New York



^      As noted by Judge Schroeder, Defendant also had sought to suppress statements,
but he subsequently withdrew that request. (Dkt. 42 at 1 n.l).
                                            -2-
